Citation Nr: 1216424	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to April 1964, with prior and subsequent periods of National Guard duty.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is related to his active duty service.  
 
2.  The Veteran's current tinnitus is related to his active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2011).
 
2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because the Board is granting the Veteran's claims to the fullest extent.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disorder, there must be evidence of a current disability, evidence of in-service incurrence or aggravation of a disease or injury, and evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
 
Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Veteran claims that he has experienced bilateral hearing loss and tinnitus since he was exposed to acoustic trauma from mine explosions incurred during basic training in Ft. Knox, Kentucky.  The Veteran's service treatment records are devoid of any instance of complaints of or treatment for bilateral hearing loss or tinnitus.  Specifically, examination reports dated in August 1963 and April 1964 reflect that the Veteran's ears were normal upon clinical evaluation, and he did not report or demonstrate bilateral hearing loss or tinnitus upon audiometric and whispered voice testing.  

Subsequent to service discharge, the Veteran submitted a report of a June 2007 private audiogram from D.L.W., Au.D., which reflects diagnoses of "mild to moderate high-frequency sensorineural hearing loss in the right ear" and "a mixed [hearing] loss that was high-frequency in nature" in the left ear.  Although a copy of the June 2007 audiometric evaluation was provided, the evaluation contains uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the United States Court of Appeals for Veterans Claims (the Court) may not interpret graphical representations of audiometric data).  

Nevertheless, the June 2007 audiologist provided a statement in which it was indicated that the Veteran reported experiencing chronic bilateral tinnitus and bilateral hearing loss since his military service from 1963 to 1969, when he was exposed to excessive noise from "mines."  The audiologist found that based on the hearing evaluation and the Veteran's case history, "it is likely as not that his hearing loss and tinnitus was aggravated while serving in the military."  

The Veteran underwent a VA fee basis audiological examination in September 2007, which revealed puretone thresholds, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
40
40
45
70
48.75
LEFT
45
45
50
60
75
57.5

Speech discrimination scores were reported as 88 percent in the right ear and 84 percent in the left ear.  The results of the September 2007 audiological examination demonstrate that the Veteran has a hearing disability for VA purposes.  38 C.F.R. § 3.385.  

The September 2007 examiner noted that the Veteran reported experiencing bilateral tinnitus, described as a severe humming, since his exposure to excessive noise from exploding mines during basic training.  The Veteran denied post-service occupational or recreational noise exposure.  The examiner concluded that based on the audiological examination and the evidence of hearing loss and tinnitus in the claims file, that the Veteran's "bilateral hearing loss and tinnitus have the same etiology and are at least as likely as not caused by or the result of noise exposure incurred during active duty."  

As noted above, the Veteran has asserted that he was exposed to excessive noise from exploding mines during basic training in Ft. Knox, Kentucky, and he has experienced bilateral hearing loss and tinnitus since that time.  The Veteran's Form DD - 214 reflects that his Military Occupational Specialty (MOS) during active duty was a cook's helper.  While this is not an MOS that is generally associated with exposure to excessive noise, the Veteran has asserted that he was exposed to excessive noise during basic training.  The Veteran's statements are competent evidence to report matters which he has experienced first-hand.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran's service treatment records fail to reflect complaints of or treatment for bilateral hearing loss and tinnitus during active duty, the Court has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  Indeed, there is no evidence against the Veteran's statements concerning incurring in-service noise exposure during basic training, and the Board has no reason to doubt the credibility of the Veteran.  

Based on the above, the Board concludes that the evidence of record reflects that the Veteran's bilateral hearing loss and tinnitus are the result of noise exposure incurred during active duty.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.  
 
Service connection for tinnitus is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


